Citation Nr: 1208668	
Decision Date: 03/07/12    Archive Date: 03/19/12

DOCKET NO.  08-26 378	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for sleep apnea.

2.  Entitlement to service connection for tinea pedis.

3.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for an eye disability.

4.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a skin condition of the head.

5.  Entitlement to an initial compensable evaluation for erectile dysfunction.

6.  Entitlement to a higher initial evaluation for L5-S1 degenerative disc disease, evaluated as 10 percent disabling from August 5, 2005, to August 24, 2006, as 20 percent disabling from August 24, 2006, to October 27, 2008, and as 40 percent disabling from October 27, 2008.

7.  Entitlement to an initial evaluation greater than 30 percent for pseudo folliculitis barbae.

8.  Entitlement to an initial evaluation greater than 30 percent for posttraumatic stress disorder (PTSD).

9.  Entitlement to an effective date earlier than March 23, 2010, for the award of service connection for diabetes mellitus.  

10.  Entitlement to an effective date earlier than August 18, 2010, for the award of service connection for PTSD.  


ATTORNEY FOR THE BOARD

K. Neilson, Counsel


INTRODUCTION

The Veteran served on active duty from July 1979 to February 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia, a December 2006 rating decision by the Jackson, Mississippi RO, and June 2008, May 2010, and December 2010 rating decisions by the RO in Louisville, Kentucky.

The Board notes that the issue of entitlement to service connection for neurological involvement of the left lower extremity was certified on appeal to the Board.  However, by a decision dated in September 2011, the Veteran was awarded service connection, to include the assignment of a disability rating and effective date, for neurological involvement of the left lower extremity.  The Veteran was also, among other things, assigned a total disability rating based on individual unemployability due to service-connected disability (TDIU), effective from May 1, 2010.  The Veteran was informed that if he disagreed with the RO's September 2011decision, he had one year from the date of the letter notifying him of the decision to appeal.  Although the appeal period has not yet expired, there is no indication in the record available to the Board that the Veteran has expressed disagreement with any aspect of these awards.  The Board may only exercise jurisdiction over an issue after an appellant has filed both a timely notice of disagreement to a rating decision and a timely substantive appeal.  38 U.S.C.A. § 7105 (West 2002); Roy v. Brown, 5 Vet. App. 554 (1993); 38 C.F.R. § 20.200 (2011).  As there is nothing of record at this time to indicate any disagreement with the issues decided in the September 2011 RO decision, the Board will not include them in its appellate review.

Further, as will be discussed in the remand following the decision below, in December 2010, the RO awarded service connection for PTSD and assigned an evaluation of 30 percent and an effective date of August 18, 2010.  The record shows that Veteran disagreed with both the assigned evaluation and the effective date of his award of service connection.  Although the issue of entitlement to an effective date earlier than August 18, 2010, for the award of service connection for PTSD was not certified for appeal, the Board will address this issue for the sole purpose of ensuring the issuance of a statement of the case (SOC) along with information about the process for perfecting an appeal as to that issue, if the Veteran so desires.  

(The decision below addresses all issues save for entitlement to an effective date earlier than August 18, 2010, for the award of service connection for PTSD, which is addressed in the remand that follows the Board's decision.)


FINDINGS OF FACT

1.  In October 2011, prior to the issuance of a final decision, the Board received a statement from the Veteran in which he expressed his desire to withdraw his appeal of all issues then pending before the Board save for the issues of entitlement to earlier effective dates for the awards of service connection for PTSD and diabetes mellitus and entitlement to a higher initial rating for PTSD.

2.  Since the award of service connection, the Veteran's service-connected psychiatric disability has resulted in occupational and social impairment with reduced reliability and productivity due to such symptoms as sleep impairment; anxiety, including irritability and exaggerated startle response; social isolation and hypervigilance; disturbance of mood; occasional thoughts of suicide, and difficulty establishing and maintaining effective social relationships.  

3.  The Veteran first filed a claim of service connection for diabetes mellitus on March 23, 2010.


CONCLUSIONS OF LAW

1.  The Veteran's appeal as to the issues of entitlement to service connection for sleep apnea and tinea pedis; whether new and material evidence had been presented to reopen previously denied claims of service connection for an eye disability and a skin condition of the head; and entitlement to higher initial ratings for erectile dysfunction, L5-S1 degenerative disc disease, and pseudo folliculitis barbae has been withdrawn.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.204 (2011).

2.  The criteria for a 50 percent disability rating for service-connected psychiatric disability have been met since August 18, 2010.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2011).

3.  The assignment of an effective date earlier than March 23, 2010, for the award of service connection for diabetes mellitus is not warranted.  38 U.S.C.A. § 5110 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.160, 3.400 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Withdrawal

An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2011).  An appeal may be withdrawn by an appellant or by his representative.  38 C.F.R. § 20.204(a) (2010).  Except when made on the record at a hearing, appeal withdrawals must be in writing.  An appeal withdrawal is effective when received by the RO prior to the appeal being transferred to the Board or when received by the Board before it issues a final decision.  38 C.F.R. § 20.204(b).  Withdrawal of an appeal will be deemed a withdrawal of the notice of disagreement and, if filed, the substantive appeal, as to all issues to which the withdrawal applies.  38 C.F.R. § 20.204(c).

The Veteran was seeking service connection for a sleep apnea and bilateral tinea pedis; seeking to reopen previously denied claims of service connection for an eye disability and a skin condition of the head; seeking higher initial ratings for erectile dysfunction, L5-S1 degenerative disc disease, pseudo folliculitis barbae, PTSD; and seeking an earlier effective date for the award of service connection for diabetes mellitus.  His appeal as to those issues was certified to the Board in September 2011.  

In October 2011, after the claims were certified to the Board but prior to the issuance of a final decision, the Veteran submitted a letter stating that the "only" claims that he wanted to appeal were the issues of entitlement to earlier effective dates for the award of service connection for PTSD and diabetes mellitus and entitlement to a higher rating for PTSD.  

By indicating his desire to appeal only certain issues, the Board finds that the Veteran has expressed his intent to withdraw his appeal as to all issues save for those of entitlement to earlier effective dates for the awards of service connection for PTSD and diabetes mellitus and entitlement to a higher rating for PTSD.  Thus, there is effectively no longer any remaining allegation of error of fact or law concerning the issues not mentioned in the Veteran's October 2011 statement.  See 38 U.S.C.A. § 7105(d)(5) (West 2002).  Accordingly, the Board will dismiss the appeal of those seven issues.  

II.  Increased Rating - PTSD

The Veteran asserts that his service-connected PTSD has been more disabling than initially rated.  He contends that a rating in excess of 30 percent is warranted.

Disability ratings are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2011).  The veteran's entire history is reviewed when making disability evaluations.  See generally Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 4.1.  Where, as in the case of the Veteran's PTSD, the question for consideration is the propriety of the initial evaluation assigned, consideration of the medical evidence since the effective date of the award of service connection and consideration of the appropriateness of a staged rating are required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  Further, "[w]here there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned."  38 C.F.R. § 4.7 (2011).

The Veteran's service-connected PTSD is evaluated under 38 C.F.R. § 4.130, Diagnostic Code (DC) 9411 (2011).  Under that DC, a 30 percent rating is assigned for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as:  depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment; mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is assigned when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent evaluation is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relationships, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.

Lastly, a 100 percent evaluation is warranted for total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

Consideration is given to the frequency, severity, and duration of psychiatric symptoms, the length of remission, and the Veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  See 38 C.F.R. § 4.126(a) (2011).  Furthermore, when evaluating the level of disability arising from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126(b).  It is necessary to evaluate a disability from the point of view of the Veteran working or seeking work.  38 C.F.R. § 4.2 (2011).

The evidence shows that the Veteran underwent a VA examination in connection with his claim of service connection for PTSD in November 2010.  The examiner noted that a review of the record showed several positive depression screens and a positive PTSD.  However, there were no records pertaining to outpatient treatment or hospitalizations for a mental disorder.  

The Veteran reported that he had been married and divorced twice, the last of which was in the 1980s.  He has lived alone since that time.  He has two children from his first marriage, but was not involved in raising them.  The Veteran indicated that his marriages were hurt by his social withdrawal and irritability.  He reported that his symptoms also impacted how he was viewed at work.  The Veteran stated that he met with VA mental health professionals in 2006 because he was "sufficiently tired of his symptoms," but treatment was not undertaken because he did not have transportation.  

The Veteran reported having no real friends because he does not trust people.  He did indicate being on good terms with his ex-wife and their two children, as well as with his siblings.  As for his hobbies, the Veteran stated that he watches television.  He denied involvement with any clubs, organizations, or churches.  He resisted leaving the safety of his home at night if it could be avoided.  The Veteran denied feeling lonely.  He also denied a history of suicide attempts, violence, and/or assaultiveness.  In light of the Veteran's self-reported history, the examiner found the Veteran's current psychosocial functional status to be moderately impaired.  

Physical examination of the Veteran showed that he was appropriately dressed, clean, neatly groomed, and oriented times three.  He appeared tense and had minimal eye contact.  His speech was hesitant and his voice reflected tension.  His attitude was cooperative and attentive, his affect was constricted by his anxiety and discomfort in the examination setting, and his mood was agitated and dysphoric.  The Veteran described his mood as "in between ok[ay] and sad," and stated that his feelings of anger were "somewhat" of a problem.  His thought process and content were unremarkable.  The Veteran denied delusions, hallucinations, and panic attacks.  The examiner indicated that the Veteran understood the outcome of his behavior and partially understood that he has a mental health problem.

The Veteran reported five hours of disrupted sleep a night, noting that his diabetes mellitus and back pain impeded his sleep.  He reported bad dreams related to military experiences, but denied currently experiencing "battle-related nightmares."  The Veteran denied homicidal ideation but reported suicidal thoughts.  

As to PTSD specific symptoms, the examiner noted recurrent and distressing recollections of the traumatic event, efforts to avoid thoughts, feelings, or conversations associated with the event, markedly diminished interest or participation in significant activities, restricted range or affect, feelings of detachment or estrangement from others, sense of foreshortened future, difficulty falling or staying asleep, irritability or outbursts or anger, hypervigilance, and an exaggerated startle response.  The examiner found that the disturbances caused clinically significant distress or impairment in social, occupational, or other important areas of functioning.

Psychological test results were consistent with a diagnosis of PTSD.  The degree of severity of PTSD symptoms based on psychometric date was noted to be mild to moderate.   The examiner found no indication that the Veteran was either exaggerating or minimizing his symptoms.  

The examiner noted that he Veteran was unemployed.  It was reported that the Veteran had been self-employed as a taxi driver, but had retired in April 2010 on account of physical and mental disabilities.  The examiner noted that the Veteran's current psychiatric symptoms contributed to his choice to retire early, which suggested moderate occupational impairment.  The examiner also found that the Veteran's reported symptoms, particularly his interpersonal alienation and hypervigilance, caused moderate to significant social/interpersonal impairment.  A GAF (global assessment of functioning) score of 60 was assigned.  The examiner noted that the Veteran was very pessimistic about the likely effectiveness of any mental health treatment and indicated that the Veteran's prognosis for improved psychiatric symptoms and related functioning appeared to be poor.  The examiner found that the Veteran's PTSD symptoms did not result in total occupational and social impairment or deficiencies in judgment, thinking, family relations, work, mood, or school, but rather, resulted in reduced reliability and productivity.

The Veteran underwent a PTSD review examination in November 2011.  At that time, the Veteran reported monthly phone calls with his children and indicated that he was planning to move to Alabama to be closer to them.  He reported a non-romantic relationship with a woman whom he saw three to four times a week.  The Veteran stated that he had no other friends and denied participation in any social organizations.  He denied having hobbies, stating that watching television was his main recreational activity.  The Veteran reported severe depression and recurrent passive suicidal ideation, but denied that his psychiatric condition impaired his ability to carry out his activities of daily living.  

Examination of the Veteran showed that he was clean, neatly groomed, and appropriately dressed.  His speech was tense and he appeared to have genuine difficulty verbalizing his thoughts and feelings.  His attitude was cooperative, attentive, and suspicious.  His affect was blunted and his mood was described as angry.  The Veteran was oriented times three, but was unable to do serial 7s or spell a word backwards.  His thought content was unremarkable and his thought process was described as "paucity of ideas."  Delusions were denied.  The Veteran reported sleeping two to three hours at a time and 10 hours within a 24-hour period.  He stated that his diabetes mellitus and back problems impeded his sleep.  The Veteran reported auditory hallucinations, stating the heard his name being called but was able to dismiss it as inaccuracy in his perception.  The Veteran reported frequent homicidal and passive suicidal ideation, but denied any intention or plan.  He reported avoiding people in order to avoid triggers to his anger.  His impulse control was noted to be good.  

The Veteran's remote and recent memories were reported to be mildly impaired, but his immediate memory was normal.  He complained of recurrent problems with short-term memory and of difficulties remembering the details of his distant past.  His long-term memory was not formally assessed.

The Veteran reported recurrent and distressing recollections of the traumatic event, efforts to avoid thoughts, feelings, or conversations associated with the event, markedly diminished interest or participation in significant activities, restricted range of affect, feelings of detachment or estrangement from others, sense of foreshortened future related to his non-psychiatric medical problems, difficulty falling or staying asleep, irritability, outbursts, or anger, hypervigilance, and an exaggerated startle response.  The Veteran stated he had intrusive memories of Vietnam on a frequent basis, but that they only bothered him to a mild degree.  Although these memories caused distress, it was to a lesser extent than in the past.  The Veteran stated that watching television distracted him from his thoughts.  He reported avoiding military movies and the news, as those types of programming would cause upsetting memories of Vietnam.  He reported frequent distressing dreams, all of which involved causing bodily harm to his female friend.  He reported being a harsh and demanding person and stated that he carried around a lot of anger.  The Veteran denied flashbacks, but reported no difficulty in recalling the details of the trauma.  He stated that he felt emotionally numb.

The Veteran indicated an exaggerated startle response and zero attention span.  He stated that he would prefer to live by himself in the woods.  He reported that his PTSD symptoms affected his interpersonal relationships in that he found it difficult to get attached to people because he always has his guard up.

Psychiatric test results indicated that the Veteran's PTSD symptoms were severe.  The examiner stated, however, that the test results were probably invalid because they were based on a self-report assessment, which was not sufficient to use alone for diagnostic purposes.  The examiner noted that the Veteran's endorsed PTSD symptoms appeared to be elevated and incongruent with his self-report in other sections of the exam and observations during the examination.  

Regarding the Veteran's employment, the examiner noted that the Veteran had been unemployed since April 2010.  The Veteran reported that he had stopped working due to headaches, which made it difficult for him to function at work.  The Veteran stated his belief that his headaches were caused by his uncontrolled diabetes, poor nutrition, lack of sleep, and emotional stress.  He also stated that his back problems made it difficult for him to function as a taxi driver.  

The examiner assigned a GAF score of 60, specifically noting that the Veteran's functioning was at the same level as it had been at the time of the November 2010 VA examination.  The examiner indicated that the Veteran's prognosis for improvement was guarded due to the chronicity of his PTSD symptoms and his lack of interest in any mental health treatment.  As to the effect of his symptoms on his overall level of functioning, the VA examiner opined that the Veteran's symptoms resulted in an occasional decrease in work efficiency with intermittent periods of inability to perform occupational tasks, but with generally satisfactory functioning.  The examiner stated that the Veteran's psychosocial functioning continued to be significantly impaired, noting that although he had one close friend whom he saw several times a week, he lacked other friends and had distant relationships with family.  As to his occupational functioning, the examiner found that the Veteran's PTSD symptoms did not impair his ability to work for 20 years as a taxi driver, but did place a limitation of the type of work that he was able to engage in because his hyperarousal symptoms made it difficult for him to interact well with other people.  

As noted above, the Veteran is currently in receipt of a 30 percent rating for his service-connected PTSD, effective from August 18, 2010.  Upon review of the evidence of record, the Board finds that the severity of the Veteran's service-connected PTSD warrants a 50 percent rating during the claim period.  

At the outset, the Board notes that the relevant evidence in this case is essentially limited to the two VA examination reports of record, as it has not been shown that the Veteran has engaged in any VA or private in-patient or out-patient mental health treatment.  While it is true that the Veteran presented to the VA mental health clinic for consultation in September 2006, he has indicated that treatment was not undertaken at that time because he did not have transportation.  Further, the lay statements of record do not contain information different from that contained in the VA examination reports.

Notably, both VA examiners assigned a GAF score of 60.  In assessing the evidence of record, it is important to note that the GAF is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Diagnostic and Statistical Manual of Mental Disorders 32 (4th ed.1994) (DSM-IV).   A GAF score of 51-60 is defined as: "Moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers)."  

Further, the evidence shows that the Veteran's PTSD is manifest by: sleep impairment; restricted range of affect; depressed mood; anxiety, including irritability and exaggerated startle response; social isolation; hypervigilance; and suicidal thoughts, but no intent.  As determined by the November 2010 VA examiner, these symptoms caused clinically significant distress or impairment in social, occupational, or other important areas of functioning and resulted in reduced reliability and productivity.  Psychometric data revealed mild to moderate symptoms and the VA examiner found the Veteran's current psychosocial functional status to be moderately impaired.  The examiner also found that the Veteran's reported symptoms, particularly his interpersonal alienation and hypervigilance, caused moderate to significant social/interpersonal impairment.  

Applying the above rating criteria to the evidence of record, the Board finds that the Veteran's PTSD more nearly approximates the criteria required for a 50 percent rating.  Although the March 2011 VA examiner found that the Veteran's symptoms resulted only in an occasional decrease in work efficiency with intermittent period of inability to perform occupational tasks, but with generally satisfactory functioning, which would suggest that his PTSD is only 30 percent disabling, the examiner indicated that the Veteran's was "significantly impaired" with regard to his psychosocial functioning.  The examiner also found the Veteran's functioning to be at the same level as it was at the time of the November 2010 VA examination.  Further, the assignment of a GAF score of 60, which reflects moderate symptoms, suggests that the examiner found the Veteran's PTSD to be more disabling than was indicated by the 30 percent rating.  

The Board finds that the Veteran's overall symptomatology, as evidenced by the 2010 and 2011 VA examination reports and the relevant GAF scores reflect a moderate disability warranting the assignment of a 50 percent disability rating.  Indeed, the evidence of record shows that the Veteran experiences symptoms suggestive of the 50 percent rating criteria, such as flattened affect; impairment of short- and long-term memory; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  While the Veteran has endorsed some more serious symptoms suggestive of the next higher rating, such as suicidal and homicidal ideation and auditory hallucinations, based on the competent and probative evidence of record, the Board finds that the Veteran's disability picture does not more nearly approximate that required for a 70 percent disability rating.  In this regard, the Board finds particularly probative that fact that the VA examiners assigned GAF scores that reflect their determination that the Veteran's PTSD symptoms are moderate in degree.

Although the Veteran endorsed more serious symptoms on examination in March 2011 and psychiatric test results indicated that the Veteran's PTSD symptoms were severe, the VA examiner stated that the test results were probably invalid because they were based on a self-reported assessment, which was not sufficient to use alone for diagnostic purposes.  The examiner determined that the Veteran's endorsed PTSD symptoms were elevated, as they were incongruent with his self-report in other sections of the examination and with the examiner's observations during the examination.  There is no evidence of spatial disorientation, neglect of personal appearance and hygiene, obsessional rituals, or near-continuous panic attacks that affect his ability to function independently.  Indeed, the Veteran lives alone and has indicated that his PTSD symptoms do not impede his ability to maintain his activities of daily living.  

Further, while the evidence clearly reflects social and occupational impairment, the evidence also demonstrates that the Veteran was self-employed for 20 years as a taxi driver.  The evidence shows that although the Veteran's PTSD was a factor in his decision to retire in April 2010, it is clear that his physical disabilities also contributed to that decision.  Indeed, in March 2011, the Veteran reported that he had retired on account of his headaches, which he attributed to his uncontrolled diabetes, poor nutrition, emotional stress, and lack of sleep.  The Veteran also stated that his back problems made it difficult for him to function at work.  The November 2011 VA examiner specifically found that the Veteran's PTSD symptoms did not impair his ability to work for 20 years as a taxi driver, but did place a limitation of the type of work that he was able to engage in because his hyperarousal symptoms made it difficult for him to interact well with other people.  

The evidence also shows that the Veteran has been able to form new relationships.  On examination in March 2011, the Veteran reported a non-romantic relationship with a woman whom he saw three to four times a week.  Such relationship was not in existence at the time of the November 2010 examination.  The Veteran also reported monthly contact with his children and planned move to Alabama to be closer to them.  The evidence also shows that the Veteran is on good terms with his ex-wife.  Thus, while the Veteran's social relationships are certainly limited, and he believes that his PTSD symptoms were the cause of his divorces, the evidence does not show inability to establish and maintain effective relationships.  

The Board further finds that a 100 percent rating is not warranted as total impairment has not been shown.  As stated above, the evidence reflects that the Veteran is on good terms with his ex-wife and children and has, during the pendency of his claim, formed a close friendship with a woman whom he sees three or four times a week.  Further, while the Veteran is no longer employed, the evidence fails to suggest that the Veteran's PTSD results in total occupational impairment.  Indeed, in awarding him TDIU in September 2011, the RO determined that the Veteran was unemployable on account of both physical and mental disabilities.  The March 2011 VA examiner also opined that the Veteran's PTSD would limit the type of employment in which he could engage, but did not indicate that the Veteran was totally impaired because of the PTSD.  

The Board notes that the Veteran's symptoms have been relatively consistent throughout the pendency of his claim, as evidenced by the March 2011 VA examiner's opinion that the Veteran demonstrated the same level of functioning as he had on examination in November 2010.  Therefore, the Board finds that a staged rating is not warranted.  See Fenderson, supra.  Thus, an initial 50 percent rating is granted from the August 18, 2010, effective date of the award of service connection, and a higher rating is not warranted for any period since that time.  38 C.F.R. § 4.130, DC 9411.

In finding that an evaluation greater than 50 percent is not warranted, the Board has considered the doctrine of reasonable doubt, but finds that the record does not provide an approximate balance of negative and positive evidence on the merits.  The Board is unable to identify a reasonable basis for granting a rating in excess of 50 percent for the Veteran's psychiatric disability.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 (1990); 38 C.F.R. § 3.102 (2011).

The above determination is based upon consideration of applicable rating provisions.  The Board also finds that the Veteran's disability level and symptomatology is adequately described by the rating criteria.  Without sufficient evidence reflecting that the Veteran's disability picture is so "exceptional or unusual," such that the "the available scheduler evaluation for [his service-connected psychiatric disability] are inadequate," referral for a determination of whether the Veteran's disability picture requires the assignment of an extra-schedular rating is not warranted.  Thun v. Peake, 22 Vet. App. 111, 115-16 (2008); 38 C.F.R. § 3.321(b)(1) (2011).  

III.  Effective Date - Diabetes Mellitus

By a May 2010 RO decision, the Veteran was granted service connection for diabetes mellitus as a disability associated with herbicide exposure.  The RO assigned an effective date of March 23, 2010, for the award of service connection.  The Veteran contends that the award of service for diabetes should have an earlier effective date.  In his notice of disagreement, he specifically requests consideration of an effective date in 2005.  

Generally, except as otherwise provided, the effective date of an evaluation and award of pension, compensation, or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is later.  See 38 U.S.C.A. § 5110 (West 2002 & Supp. 2011); 38 C.F.R. § 3.400 (2011).

The effective date of an original award of direct service connection is the day following separation from active service or date entitlement arose if the claim is received within one year after separation from service; otherwise, it is the date of receipt of claim, or date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(b)(2)(i).

Applicable regulations provide that a claim may be either a formal or informal written communication "requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit."  See 38 C.F.R. § 3.1(p) (2011).  The United States Court of Appeals for Veterans Claims (Court) has indicated that 

an intent to apply for benefits is an essential element of any claim, whether formal or informal, and, further, the intent must be communicated in writing. . . . It follows logically that where there can be found no intent to apply for VA benefits, a claim for entitlement to such benefits has not been reasonably raised.

Criswell v. Nicholson, 20 Vet. App. 501, 503 (2006); see MacPhee v. Nicholson, 459 F.3d 1323, 1326-27 (Fed. Cir. 2006) (holding that the plain language of the regulations require a claimant to have intent to file a claim for VA benefits).  Thus, a claim, whether "formal" or "informal," must be "in writing" in order to be considered a "claim" or "application" for benefits.  See Rodriguez v. West, 189 F.3d 1351, 1354 (Fed. Cir. 1999).  Moreover, the Court has explicitly stated that the "mere presence" of a diagnosis of a specific disorder in a VA medical report "does not establish an intent on the part of the veteran" to seek service connection for that disorder.  Brannon v. West, 12 Vet. App. 32, 35 (1998); see MacPhee, 459 F.3d at 1326-27 (VA medical examination reports standing alone can constitute informal claim only with regard to claims that previously have been granted service connection); 38 C.F .R. § 3.155 (2011).  Accordingly, the mere existence of medical records in a case cannot be construed as an informal claim.  Id.; Ellington v. Nicholson, 22 Vet. App. 141, 145-46 (2007), aff'd 541 F.3d 1364 (Fed.Cir.2008).  

At the outset, the Board notes that the Veteran does not assert that he filed a claim of service connection for diabetes mellitus at any time prior to discharge from active military service, or within one year of his February 1991 separation from service.  Consequently, the effective date for the award of service connection for diabetes shall be the date of receipt of the claim or the date entitlement arose, whichever is later.

The record shows that in March 2010, the Veteran specifically requested service connection for diabetes mellitus on a presumptive basis as a disability associated with exposure to Agent Orange in Vietnam.  Thus, the RO assigned the effective date for the award of service connection for diabetes mellitus as the date of receipt of the Veteran's claim, which it determined to be the March 23, 2010, filing.  Upon review of the entirety of the evidence presently of record, the Board finds no document of record that was received by the RO earlier than March 23, 2010, that could be construed as a claim of service connection for diabetes mellitus.

Specifically, the Board has considered the Veteran's argument that he is entitled to an effective date in 2005.  In an October 2010 VA Form 9 (Appeal to the Board of Veterans' Appeals), the Veteran stated that 2005 was when he submitted his claim of service connection.  A review of the record reveals that the Veteran filed an application for VA compensation in August 2005, wherein he specifically claimed entitlement to service connection for a back disability, a skin condition of the head, tinnitus, neuropathy, an eye disability, and sinusitis.  In support of those claims, the Veteran stated that he served in Vietnam and was exposed to Agent Orange, which he believed to be the cause of his claimed skin condition.  Nothing in the Veteran's August 2005 application or supporting statement can be read as raising a claim of service connection for diabetes mellitus.  Although the Veteran indicated herbicide exposure in service, he stated only his belief that the claimed skin condition of his head was related to herbicide exposure.

Furthermore, a review of the record fails to reveal that the Veteran had been diagnosed as having diabetes mellitus at the time of his August 2005 application for VA compensation.  Indeed, the Veteran's VA medical records suggest that he was diagnosed as having diabetes in March 2010.  In May 2010, the Veteran was afforded a VA examination in connection with his claim of service connection for diabetes mellitus.  At that time, the Veteran reported the date of onset to be a couple of months prior and the VA examiner noted a March 2010 date of diagnosis.  

Therefore, while the Veteran contends that the effective date should be earlier than March 23, 2010, for his award of service connection for diabetes mellitus, the governing legal authority is clear and specific, and VA is bound by it.  Here, the date of receipt of the Veteran's claim of service connection was not within one year of his separation from active duty, and there was no specific claim of service connection for diabetes mellitus that was received earlier than March 23, 2010.  Furthermore, there is no evidence that the Veteran was diagnosed as having diabetes mellitus prior to March 2010.  Consequently, the assignment of an effective date earlier than March 23, 2010, for the award of service connection for diabetes mellitus is not warranted.

IV.  Notice and Assistance

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim.  They also require VA to notify the claimant and the claimant's representative of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002)

(The Board notes that 38 C.F.R. § 3.159 was revised, effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  The amendments apply to applications for benefits pending before VA on, or filed after, May 30, 2008.  The amendments, among other things, removed the notice provision requiring VA to request the veteran to provide any evidence in the veteran's possession that pertains to the claim.  See 38 C.F.R. § 3.159(b)(1).)

The VCAA notice requirements apply to all five elements of a service connection claim.  These are: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

In March and October 2010, the RO sent to the Veteran letters notifying him of the evidence required to substantiate his claims of service connection for diabetes mellitus and PTSD.  The letters advised the Veteran of the information already in VA's possession and the evidence that VA would obtain on his behalf, as well as of the evidence that he was responsible for providing to VA, to include private medical evidence.  The letters also included the notice elements required by Dingess, supra, for how VA determines disability ratings and effective dates.  

The Veteran has not disputed the contents of the VCAA notice letters in this case. Further, the Board finds that the March and October 2010 notice letters comply with the requirements of 38 U.S.C.A. § 5103(a), and afforded the Veteran a meaningful opportunity to participate in the development of his claims.  Thus, the Board is satisfied that the duty-to-notify requirements under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) were satisfied.

Regarding the duty to assist, the Board finds that VA has adequately fulfilled its obligation to assist the Veteran in obtaining the evidence necessary to substantiate his claims.  All available evidence pertaining to the Veteran's claims has been obtained.  The evidence includes his VA inpatient and outpatient treatment records, VA examination reports, as well as lay statements in support of his claim.  There is no suggestion that additional evidence relevant to the matters currently before the Board exists and can be procured.  Thus, the Board is satisfied that the duty-to-assist requirements under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c) were fulfilled.

As to the issue of entitlement to an earlier effective date for the award of service connection for diabetes mellitus, there is no indication that any additional action is needed to comply with the duty to assist in connection with the issue on appeal.  The outcome of this appeal turns on a determination as to the date that a claim of service connection was filed based on information and evidence that has already been associated with the claims file.  There is no need for a medical examination and or opinion.  

Further, the Veteran has been afforded multiple VA examinations in connection with his claim of service connection for PTSD and disagreement with the rating assigned.  The VA examiners reviewed the claims folder and conducted an examination of the Veteran that included consideration of the Veteran's subjective complaints of disability.  Psychiatric testing was also conducted.  The Board finds that the examinations reports contain sufficient evidence by which to evaluate the Veteran's service-connected psychiatric disability in the context of the pertinent regulations and throughout the claim period.  Thus, the Board finds that the duty-to-assist requirements have been met.


ORDER

Entitlement to a disability rating for PTSD of 50 percent from August 18, 2010, is granted, subject to the laws and regulations governing the payment of monetary benefits.

Entitlement to an effective date earlier than March 23, 2010, for the award of service connection for diabetes mellitus is denied.



REMAND

In a December 2010 rating decision, the RO awarded service connection for PTSD, evaluated as 30 percent disabling, with an effective date of August 18, 2010.  The Veteran was notified of the decision by a letter dated that same month.  In February 2011, the Veteran submitted two statements.  In one statement, the Veteran disagreed generally with all matters decided in the December 2010 decision.  In the other statement, the Veteran specifically disagreed with the effective date assigned to his award of service connection for PTSD, noting that he had informed doctors in 2006 regarding his psychiatric disability.  In August 2011, the RO issued a statement of the case (SOC) that addressed the issue of service connection for PTSD.  Specifically, the SOC noted that the Veteran had disagreed with the 30 percent evaluation assigned, but it did not mention any disagreement with the effective date of the award of service connection.

A SOC is required when a claimant protests a determination.  38 C.F.R. § 19.26 (2011).  To date, no SOC has been furnished concerning the Veteran's disagreement with the RO's assignment of August 18, 2010, as the effective date for the award of service connection, or at least no SOC has been associated with the claims file that is now before the Board.  Therefore, remand is required for the issuance of an SOC regarding the issue of entitlement to an effective date earlier than August 18, 2010, for the award of service connection for PTSD.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  The SOC must be issued unless the Veteran's claim is resolved, such as by a complete grant of the benefit sought, or withdrawal of the notice of disagreement (NOD).

The remanding of this issue must not be read as an acceptance of jurisdiction over the same by the Board.  The Board may only exercise jurisdiction over an issue after an appellant has filed both a timely NOD to a decision denying the benefit sought and a timely substantive appeal after issuance of a SOC.  38 U.S.C.A. § 7105 (West 2002); Roy v. Brown, 5 Vet. App. 554 (1993).  The agency of original jurisdiction (AOJ) should return the issue to the Board only if the Veteran perfects his appeal in accordance with the provisions of 38 U.S.C.A. § 7105.

Accordingly, the case is REMANDED for the following action:

The AOJ must issue a SOC addressing the issue of entitlement to an effective date earlier than August 18, 2010, for the award of service connection for PTSD.  The Veteran must be advised of the time limit in which he may file a substantive appeal.  38 C.F.R. § 20.302(b).  If, and only if, the appeal is timely perfected, the issue should be returned to the Board for further appellate consideration.

By this remand, the Board intimates no opinion as to any final outcome warranted. No action is required of the appellant.  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


